Christopher Donald Johnson v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-156-CR

     CHRISTOPHER DONALD JOHNSON,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 220th District Court
Hamilton County, Texas
Trial Court # 6943
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Christopher Johnson has filed a motion to withdraw his notice of appeal stating that
he no longer wishes to pursue this appeal.  In relevant portion, Rule 42.2 of the Texas Rules of
Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed by
Johnson.  See id.  A copy has been sent to the trial court clerk.  Id.
      This appeal is dismissed.
 
                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed August 15, 2001
Do not publish

0;         Justice Vance
Affirmed
Opinion delivered and filed October 27, 1993
Do not publish